Daniels, J.,
(dissenting.) I think the order brought up by this appeal should also be reversed. It is unnecessary for the disposition of this appeal to enter into a critical examination of the financial condition of the company executing the undertaking. That has already been done in considering an appeal from an order approving the justification of the company as a party to' the undertaking. Its financial condition has not been considered to be sufficient to justify that approval, and for that reason this undertaking should not be allowed to be substituted in the place of that which it was proposed by the plaintiff should be filed in the action. The order allowing this substitution should be reversed, but without costs, as they have been provided for in the other appeal, but with the disbursements which may have been incurred and made in this appeal.